            Case 8:20-cv-00100-PWG Document 47 Filed 06/02/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ROBERT EARL BARNES,                              *

Plaintiff                                        *

v.                                               *           Civil Action No. PWG-20-100

LT. ROBERT ANDERSON, et al.,                     *

Defendants.                               *
                                         ***
                                   MEMORANDUM OPINION

        On December 15, 2020, the Court issued a Memorandum Opinion and Order (ECF Nos.

43 and 44) granting Defendants’ motion for summary judgment and dismissing this case. On

January 7, 2021, Robert Earl Barnes, filed a “Motion to Appeal Summary Judgment/Dismissal,”

without assistance of counsel, seeking reconsideration. ECF No. 46.           The Motion will be

considered as a Motion for Reconsideration filed pursuant Rule 59(e) of the Federal Rules of Civil

Procedure, and for reasons to follow will be denied.

        A motion for reconsideration filed within 28 days of the underlying order is governed by

Rule 59(e). See Katyle v. Penn. Nat. Gaming, Inc., 637 F.3d 462, 470 n.4 (4th Cir. 2011). The

United States Court of Appeals for the Fourth Circuit has recognized three narrow grounds for

granting reconsideration under Rule 59(e): (1) to accommodate an intervening change in

controlling law, (2) to account for new evidence not previously available, or (3) to correct a clear

error of law or prevent manifest injustice. See United States ex rel. Becker v. Westinghouse

Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (citing Pacific Ins. Co. v. Am. Nat'l Fire

Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)), cert. denied, 538 U.S. 1012 (2003). However, a Rule

59(e) motion “may not be used to re-litigate old matters, or to raise arguments or present evidence

that could have been raised prior to the entry of judgment.” Pacific Ins. Co., 148 F.3d at 403

(quoting 11 Charles A. Wright, et al., Federal Practice and Procedure § 2810.1, at 127–28 (2d

ed. 1995)). “In general, ‘reconsideration of a judgment after its entry is an extraordinary remedy
            Case 8:20-cv-00100-PWG Document 47 Filed 06/02/21 Page 2 of 2



which should be used sparingly.’” Pacific Ins. Co., 148 F.3d at 403 (quoting Wright, et al., supra,

§ 2810.1, at 124).

       Barnes asserts as a basis for reconsideration that he was unaware that he must first obtain

the Court’s permission to file a surreply. Further, he states that he is “appealing” the “Summary

Judgment and Dismissal for the numerous rights that were violating [sic] my Constitutional

Amendment rights as well as D.O.C. [Division of Correction] policy violations” without further

explanation. ECF No. 46. Following the dismissal of his Complaint on December 15, 2020,

Barnes filed a surreply without first obtain permission of the Court. Consequently, the Court did

not accept the surreply. ECF No. 45; see also Local Rule 105.2(a) (prohibiting filing a surreply

without the Court’s permission).

        Barnes does not address how his contentions fall within the limited parameters for the

extraordinary relief afforded under Rule 59(e). He alleges no need to accommodate an intervening

change in controlling law or to account for new evidence previously unavailable, and to the extent

he may intend to seek reconsideration due to a clear error of law or to prevent manifest injustice,

he alleges no specific facts in support.

       If Mr. Barnes wishes to appeal the grant of summary judgment, he may note an appeal with

the Fourth Circuit within 30 days of this ruling on his motion for reconsideration. Fed. R. App. P.

4(A)(iv).

       I therefore find no good cause to warrant reconsideration. The Motion is DENIED. A

separate Order shall be entered.




6/2/21_______                          _____________/s/_____________________
Date                                   Paul W. Grimm
                                       United States District Judge




                                                2
